                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


DOWEN KNIGHT,

            Petitioner,

v.                                                      Civil Action No. 5:17CV154
                                                                           (STAMP)
UNITED STATES OF AMERICA,

            Respondent.


                        MEMORANDUM OPINION AND ORDER
                     AFFIRMING AND ADOPTING REPORT AND
                    RECOMMENDATION OF MAGISTRATE JUDGE

                                I.    Procedural History

      The pro se1 petitioner, Dowen Knight, filed a petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2241.                        ECF No. 12.

The   petitioner     is    currently        incarcerated       at   USP   Hazelton   in

Bruceton    Mills,       West    Virginia.         In    his   petition,    petitioner

challenges his conviction and sentence from the Superior Court of

the   District      of    Columbia       alleging       ineffective   assistance      of

counsel.    ECF No. 12.              Specifically, petitioner alleges that his

lawyer     failed    to    consolidate        or    merge      charges,     failed   to

investigate the breaking and entering, failed to challenge the

indictment and failed to challenge the “second or subsequent

conviction under collateral estoppel.”                     ECF No. 12 at 5.          For

relief, the petitioner requests this Court “take the time off for



      1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer. Black’s Law
Dictionary 1416 (10th ed. 2014).
the Dropped Burglary while armed and the rest of the charges that

[were] dropped.”       ECF No. 12 at 8.

         This civil action was referred to United States Magistrate

Judge James E. Seibert under Local Rule of Prisoner Litigation

Procedure 2, and then reassigned to United States Magistrate Judge

James P. Mazzone.          Magistrate Judge Mazzone issued a report and

recommendation (ECF No. 21) recommending that the petitioner’s

petition (ECF No. 12) be denied and dismissed without prejudice.

The      petitioner   did     not      file   objections        to   the   report   and

recommendation.       For the following reasons, this Court affirms and

adopts the report and recommendation in its entirety.

                                 II.    Applicable Law

         Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court must conduct

a   de    novo    review    of    any   portion     of    the    magistrate    judge’s

recommendation to which objection is timely made.                     As to findings

where no objections were made, such findings and recommendations

will be upheld unless they are “clearly erroneous or contrary to

law.”      28 U.S.C. § 636(b)(1)(A).              Because the petitioner did not

file      any    objections      to    the    report     and    recommendation,     the

magistrate judge’s findings and recommendations will be upheld

unless they are “clearly erroneous or contrary to law.”                      28 U.S.C.

§ 636(b)(1)(A).




                                              2
                                 III.    Discussion

      In    his    report    and    recommendation,          the    magistrate     judge

correctly noted that in the instant case, “[t]o the extent that the

Petitioner is attempting to attack his conviction with claims of

ineffective assistance of counsel, he has not demonstrated and

cannot     demonstrate       that     Section       23-110     was       inadequate    or

ineffective such that he could resort to Section 2241.” ECF No. 21

at   9.     The     magistrate      judge    determined       that       petitioner    was

convicted of numerous crimes under the District of Columbia Code,

and there is no indication that any crime for which he was

convicted is no longer a crime, and further found that to the

extent     that    the    petitioner    is       challenging       his    sentence,    the

petitioner fails to state a claim for relief.                      ECF No. 21 at 9-10.

Upon review, the magistrate judge concluded that the petitioner has

made no demonstration that the remedy available under § 23-110 is

an “inadequate or ineffective” means of challenging his conviction

or sentence, and that this Court is without jurisdiction to

consider the petition.             ECF No. 21 at 11.          Thus, the magistrate

judge recommended that the petitioner’s petition (ECF No. 12) be

denied     and    dismissed    without       prejudice       because       it   does   not

demonstrate that a motion under § 23-113 is, or was, inadequate or

ineffective to test the legality of petitioner’s conviction and

detention        and,    therefore,     this      Court   lacks      jurisdiction       to

entertain the same.         ECF No. 21 at 11-12.


                                             3
     Upon   review,     this    Court   finds   no    clear   error   in    the

determinations    of   the     magistrate   judge    and   thus   upholds   his

recommendation.

                               IV.   Conclusion

     For the reasons set forth above, the report and recommendation

of the magistrate judge (ECF No. 21) is AFFIRMED and ADOPTED in its

entirety.   Accordingly, the petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241 (ECF No. 12) is DENIED and DISMISSED

WITHOUT PREJUDICE.

     This Court finds that the petitioner was properly advised by

the magistrate judge that failure to timely object to the report

and recommendation in this action would result in a waiver of

appellate rights.      Because the petitioner has failed to object, he

has waived his right to seek appellate review of this matter.               See

Wright v. Collins, 766 F.2d 841, 844-45 (4th Cir. 1985).

     It is ORDERED that this civil action be DISMISSED and STRICKEN

from the active docket of this Court.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to the pro se petitioner by certified mail and to

counsel of record herein.            Pursuant to Federal Rule of Civil

Procedure 58, the Clerk is DIRECTED to enter judgment on this

matter.




                                        4
DATED:   May 7, 2019



                       /s/ Frederick P. Stamp, Jr.
                       FREDERICK P. STAMP, JR.
                       UNITED STATES DISTRICT JUDGE




                         5
